                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


CREIG J. MENARD, ET AL.                                CIVIL ACTION NO.: 17-0019

VERSUS                                      MAGISTRATE JUDGE WHITEHURST

ORKIN, LLC d/b/a ORKIN                             BY CONSENT OF THE PARTIES


                            MEMORANDUM RULING

      Before the Court is the Motion For Partial Summary Judgment on Plaintiffs’

Claim for Emotional Distress Damages filed by defendant Orkin, LLC (“Orkin”).

[Doc. 38]. The motion is unopposed. For the following reasons, Orkin’s motion is

GRANTED, and the plaintiffs’ claim for emotional distress damages is DENIED

AND DISMISSED WITH PREJUDICE.

      The instant lawsuit seeks to recover damages defendant Orkin for damages to

a residential dwelling due to termites. The relevant facts and procedural history of

this case, as well as the standard governing summary judgment motions, have been

set forth in detail in this Court’s ruling on two other motions filed by Orkin [Doc. 50];

those facts are incorporated by extension herein.

      Plaintiffs allege a claim for emotional distress damages as a result of Orkin’s

alleged breach of a termite control contract between the parties. Plaintiffs’ claim for

emotional distress damages is governed by Article 1988 of the Louisiana Civil Code,
which states:

      Damages for nonpecuniary loss may be recovered when the contract,
      because of its nature, is intended to gratify a nonpecuniary interest and,
      because of the circumstances surrounding the formation or the
      nonperformance of the contract, the obligor knew, or should have
      known, that his failure to perform would cause that kind of loss.

      Regardless of the nature of the contract, these damages may be
      recovered also when the obligor intended, through his failure, to
      aggrieve the feelings of the obligee.

La. Civ. Code art. 1998 (West 2018).

      In Young v. Ford Motor Company, Inc., 595 So.2d 1123, 1133 (La. 1992), the

Louisiana Supreme Court explained the difference between pecuniary and non-

pecuniary loss in the context of an automobile purchase, as follows:

      Thus, under Article 1998, which is the controlling article for the type of
      damages referred to by the redhibition articles (specifically Article
      2545), if it can be established that the obligee intended—and if the
      nature of the contract supports this contention—to gratify a significant
      nonpecuniary interest by way of the contract, and that the obligor either
      knew or should have known that failure to perform would cause
      nonpecuniary loss to the obligee, then the requirements for recovery of
      nonpecuniary damages are satisfied.

      Although purchase of a new truck or car may be prompted by both the
      pecuniary interest of securing transportation and the nonpecuniary
      interest relating to enjoyment, taste, and personal preference of owning
      and driving the chosen vehicle, the nature of the contract is primarily
      pecuniary (unless other factors evidence a different conclusion).
      Contrast the contract of purchase made in a standard new car sale with
      a contract for purchase of an antique car that, while it might be driven
      on the streets, represents the obligee's desire to own, and perhaps to

                                          2
      show, a distinctive, unique automobile. Or, contrast the traditional new
      car purchase contract with a contract for purchase of a
      specially-designed, custom-built vehicle.

      In this case, the nature of the contract does not make it evident, nor do
      the facts and circumstances surrounding the formation of the contract
      demonstrate that Young purchased the new pickup truck from Bordelon
      Motors, Inc. for a significant nonpecuniary purpose. Although he
      testified that he wanted a larger cab area so that he could lie down on
      trips if his back started to bother him, that desire seemed more incidental
      in nature than that which would constitute a significant nonpecuniary
      interest in purchasing the truck. The rest of his testimony concerned the
      need to use the truck in his service station business to haul tires or to
      transport customers while their cars were being fixed. Even his plans for
      recreational use of the vehicle (i.e., fishing trips) constituted the
      pecuniary interest of requiring suitable transportation to haul his fishing
      boat.

      Thus, it is clear that the nature of the contract, as well as the intentions of the

parties in confecting the contract, are significant factors in determining whether non-

pecuniary damages are recoverable. In Ledbetter v. Homes by Paige, LLC, 110 So.3d

141 (La. App. 1st Cir.), writ denied, 90 So.3d 445 (La. 2012), homeowners sued a

general contractor for property damages, arguing they were entitled to non-pecuniary

damages as a result of the contractor’s alleged breach of contract. The jury found in

favor of the homeowners but did not award non-pecuniary damages. On appeal, the

Louisiana Fourth Circuit affirmed, finding the plaintiffs had put forth no evidence

that they had purchased the home in question for a significant non-pecuniary purpose.

Ledbetter, 110 So.3d at 148 (“. . . although the Ledbetters may have had some

                                           3
non-pecuniary interest relating to the personal preference of owning the home at

issue, the nature of the contract appears to be primarily pecuniary.”).

      In the instant case, Orkin argues the plaintiffs are not entitled to pecuniary

damages because they simply inherited the termite control contract in question and

there is no evidence the contract was “intended to gratify the Menards’ non-pecuniary

interests” as the statute requires. Here, the evidence shows the plaintiffs merely

assumed the 1979 termite control contract that was already attached to the home they

purchased. The plaintiffs have not opposed the instant motion and have set forth no

evidence that they entered into the contact to “gratify a significant nonpecuniary

interest.” Under these circumstances, the Court finds the plaintiffs are not entitled to

damages for emotional distress because of Orkin’s alleged breach of the termite

control contract.

      Considering the foregoing, the undersigned finds the plaintiffs’ claim for

emotional distress damages is not supported by the law and facts in this case, and the

claim is DENIED AND DISMISSED with prejudice.

                                     Conclusion

      Thus, for the foregoing reasons, IT IS ORDERED that Orkin’s Motion For

Partial Summary Judgment on Plaintiffs’ Claim for Emotional Distress Damages

[Doc. 38] is GRANTED. IT IS ORDERED that the plaintiffs’ claim for emotional

                                           4
distress damages is DENIED AND DISMISSED WITH PREJUDICE.

     Thus done and signed this 17th day of October, 2018 at Lafayette, Louisiana.




                                       5
